BLATCHFORD, District Judge.
The petition merely states a legal conclusion that the debtors “have fraudulently stopped and suspended, and not resumed payment of their commercial paper, for a period of fourteen days.” This is stated substantially in the language of the thirty-ninth section [of the act of 1867 (14 Stat 536)]. The affidavit to • sustain the allegations of the petition merely states the same legal conclusion. The stoppage and non-resumption are sufficiently shown, but no facts are set forth to judicially satisfy the court that such stoppage and non-resumption were fraudulent. Mere stoppage and non-resumption for fourteen days are not sufficient, nor is fraud inferable therefrom. The order to show cause is refused.